                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

KENDALL C. RICHARDSON,                 :
                Petitioner,            :
                                       :
            v.                         :                No. 5:15-cv-6362
                                       :
SUPERINTENDENT KEVIN KAUFFMAN; :
THE DISTRICT ATTORNEY OF THE           :
COUNTY OF LEHIGH; and                  :
THE ATTORNEY GENERAL                   :
OF THE STATE OF PENNSYLVANIA,          :
                  Respondents.         :
_______________________________________

                                          ORDER

      AND NOW, this 22nd day of August, 2019, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

      1.     Richardson’s objections, ECF No. 37, to the Report and Recommendation are

OVERRULED;

      2.     The Report and Recommendation, ECF No. 32, is APPROVED and

ADOPTED;

      3.     The petition for writ of habeas corpus, ECF No. 1, is DENIED and

DISMISSED;

      4.     This case is CLOSED; and

      5.     There is no basis for the issuance of a certificate of appealability.



                                                     BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge
                                               1
                                            082119
